DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7, 9-12, 14-16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noguchi US 2015/0015793.
Regarding claim 1, Nogluchi teaches a front frame assembly structure for a display device, comprising a front frame (fig. 1  3) and a backplane (4), the front frame comprising four sub-front frames (see fig. 1 element 3 and 8 36 and 37), the four sub-front frames being: a first sub-front frame and a second sub-front frame that are arranged along a first direction, and two third sub-front frames arranged along a second direction, respectively, and the second direction being perpendicular to the first direction, wherein the first sub-front frame and the two third sub-front frames each have a groove (see fig. 2); an edge of the backplane is capable of being clamped into the groove of the first sub-front frame and the grooves of the two sub-front frames; the second sub-front frame is connected with the backplane; adjacent two of the sub-front frames are engaged with each other through a first clamping structure (see fig. 8 37c/36c), and the first clamping structure is configured to limit relative movement between the adjacent two of the sub-front frames at least in the second direction.  Noguchi does not 
Regarding claim 2, the Noguchi teaches the first sub-front frame and the backplane are engaged with each other through a second clamping structure; and the second clamping structure is configured to limit relative movement between the first sub-front frame and the backplane at least in the first direction (see fig. 2).

    PNG
    media_image1.png
    1163
    1101
    media_image1.png
    Greyscale
 

Regarding claim 3, Noguchi teaches the front frame assembly structure for the display device according to claim 2, wherein both ends of the third sub-front frame respectively abut against the first sub-front frame and the second sub-front frame, so as to limit movement of the third sub-front frame relative to 
	Regarding claim 4, Noguchi teaches the first clamping structure comprises a first clamping claw (36c) provided on one of the adjacent two of the sub-front frames, and a first clamp notch (37c) provided on the other of the adjacent two of the sub-front frames, and the first clamping claw is capable of extending into the first clamp notch.
	Regarding claim 5, Noguchi teaches notch walls on both sides of the first clamp notch (see fig. 8A 37c)that are arranged along the second direction both abut against the first clamping claw (36c).
	Regarding claim 6, Noguchi teaches with respect to the first clamping structure connected with the first sub-front frame and the third sub-front frame, the first clamping claw is provided on a rear wall (see fig. 8))of one of the adjacent two of the sub-front frames, and the first clamp notch is provided on a rear wall of the other of the adjacent two of the sub-front frames; a rear wall of the sub-front frame is farther away from a display side of the display device than a front wall of the sub-front frame.   The display side is considered the external surface of the sub-front frame and the rear wall is considered the internal surface device.
Regarding claim 7, Noguchi teaches  the front frame assembly structure for the display device according to claim 3, the second clamping structure comprises a first limit notch provided on the backplane and a first limit protrusion provided on the first sub-front frame; and wherein in a case where the edge of the backplane is clamped into the groove of the first sub-front frame, the first limit protrusion extends into the first limit notch (see fig. 2).
Regarding claim 9, Noguchi teaches the first limit protrusion is provided on the rear wall of the first sub-front frame (see fig. 2), and the first limit notch (see fig. 2)is provided on the rear side surface of the backplane; and the rear wall of the first sub-front frame is farther away from a display side of the 
Regarding claim 10, Noguchi teaches the first limit notch comprises a first limit slot section and a first guide slot section; the first limit slot section extends along the second direction(fig. 2 and fig. 8A) ; a first end of the first guide slot section is connected with one end of the first limit slot section; and in a case where the first limit notch is provided on the rear side surface of the backplane, the second end of the first guide slot section extends to an edge of the rear side surface of the backplane (see fig. 2 and 8A below).  Either edge part can be considered the guide slot section of the limit notch. 
    PNG
    media_image2.png
    556
    805
    media_image2.png
    Greyscale


Regarding claim 11, Noguchi teaches the backplane and a middle portion of the third sub-front frame are engaged with each other through a third clamping structure (see fig. 2), and the third clamping structure is configured to limit relative movement between the middle portion of the third 
Regarding claim 12, Noguchi teaches the third clamping structure comprises a second limit (see fig. 2) notch provided on the backplane and a second limit protrusion(see fig. 2) provided on the third sub-front frame; and wherein in a case where the edge of the backplane is clamped into the groove of the third sub-front frame, the second limit protrusion extends into the second limit notch.
Regarding claim 14, Noguchi teaches the front frame assembly structure for the display device according to claim 12, wherein the second limit protrusion is provided on the rear wall of the third sub-front frame (see fig. 2), and the second limit notch (see fig. 2) is provided on the rear side surface of the backplane; and the rear wall of the third sub-front frame is farther away from the display side of the display device than a front wall of the third sub-front frame, and the rear side surface of the backplane is farther away from the display side of the display device than a front side surface of the backplane.
Regarding claim 15, Noguchi teaches the front frame assembly structure for the display device according to claim 14, wherein the second limit notch comprises a second limit slot section and a second guide slot section, and the second limit slot section extends along the first direction; in a case where the second limit notch is provided on the rear side surface of the backplane, the first end of the second guide slot section is connected with the end of the second limit slot section that is close to the first sub-front frame, and the second end of the second guide slot section extends to the edge of the rear side surface of the backplane (see fig. 2 and 8A).
Regarding claim 16, Noguchi teaches  the front frame assembly structure comprises a plurality of third clamping structures (see fig. 2), and the backplane and the middle portion of the third sub-front frame are engaged with each other through the plurality of third clamping structures. Since Noguchi 
Regarding claim 19, Noguchi teaches a display device, comprising the front frame assembly structure according to claim 1 (see fig. 1, 2, and 8).

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Noguchi in view of Kim US 7492421.
Regarding claim 17, Noguchi teaches all the limitations of claim 17 except the second front frame comprises a mounting plate, and the mounting plate is fixedly connected with a side surface of the backplane that is perpendicular to the first direction.  Fu teaches a mounting plate (fig. 4 32), and the mounting plate is fixedly connected with a side surface of the backplane (1) that is perpendicular to the first direction for securing a backlight.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Noguchi in view of Kim to secure a backlight.
Regarding claim 18, Noguchi as modified by Fu would teach the mounting plate is fixedly connected with the side surface of the backplane that is perpendicular to the first direction by a threaded fastener (screw [0044] of Fu). 

Claim 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Noguchi in view of Lee US 2015/0208523.
Regarding claim 8, Noguchi teaches all the limitations of claim 8 except notch walls on both sides of the first limit notch that are arranged along the first direction both abut against the first limit protrusion (see fig. 2).  In Noguchi the Notch walls would be arranged in a third direction (thickness direction)  However this appears to be an matter of obvious design choice as the notch walls (fig. 38 opposite sides of 1300) and protrusion (1300) can easily be modified according to Lee to provide more 
Regarding claim 13, Noguchi teaches all the limitations of claim 13 except notch walls on both sides of the first limit notch that are arranged along the second direction both abut against the second limit protrusion (see fig. 2).  In Noguchi the Notch walls would be arranged in a third direction (thickness direction)  However this appears to be an matter of obvious design choice as the notch walls (fig. 38 opposite sides of 1300) and protrusion (1300) can easily be modified according to Lee to provide more security in the planar direction rather than the thickness direction.  Therefore it would have been obvious to one of ordinary skill in the art to modify Noguchi in view of Lee as a matter of design choice.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU VU whose telephone number is (571)272-1562.  The examiner can normally be reached on 11:00 - 7:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/PHU VU/Primary Examiner, Art Unit 2871